Citation Nr: 0334490	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1943 
until January 1944.

The record reflects that by rating action dated in November 
1984, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California denied entitlement to service 
connection for right ear hearing loss.  The veteran was 
notified of this decision by letter dated in December 1984, 
but did not file a timely appeal.  That determination is 
final.  See 38 C.F.R. § 20.1103 (2003).  

The current appeal comes before the VA Board of Veterans' 
Appeals (Board) from a November 1999 RO rating decision that, 
among other things, declined to reopen the claim for service 
connection for right ear hearing loss.  The veteran expressed 
dissatisfaction with this determination in a notice of 
disagreement received in December 1999, and has perfected a 
timely appeal to the Board.  

This case was remanded by a decision of the Board dated in 
March 2001 to schedule a hearing.  The appellant was afforded 
a personal hearing in September 2002 before a Member of the 
Board sitting at Los Angeles, California; the transcript of 
which is of record.  Subsequent thereto, the case underwent 
development at the Board in January 2003, and has been 
returned to the Board for appropriate disposition.


REMAND

Initially, the Board points out that pursuant to Board 
development in January 2003, additional medical evidence 
consisting of private clinical records dated between 1980 and 
1994, as well as VA outpatient clinic notes dated between 
2002 and 2003 were received in support of the claim.  The 
Board points out, however, that during the course of this 
appeal, the regulation authorizing the Board to adjudicate 
claims where new evidence has been obtained, but the 
appellant has not waived initial consideration of the 
additional evidence by first-tier adjudicators, was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  A waiver 
is not documented with respect to the new evidence which has 
been received in the instant case.  In view of such, and to 
avoid any prejudice to the veteran (see Bernard v. Brown, 4 
Vet. App. 384 (1995)), the matter on appeal must be returned 
to the RO for consideration of the claim in light of all 
additional evidence added to the record since the 
supplemental statement of case dated in January 2002.

As well, the record reflects that when the case underwent 
development at the Board, it was requested that the veteran 
be afforded a VA audiology examination.  It appears that this 
was not accomplished.  The Board points out that the 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing a thorough and contemporaneous 
medical examination, to include a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2002).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

2.  The veteran should be scheduled for 
a comprehensive EAR examination, to 
include an AUDIOMETRIC evaluation, to 
ascertain the etiology and extent of 
any current right ear loss.  All 
indicated tests should be performed, 
and all clinical findings should be 
reported in detail.  The claims file 
and a copy of this remand must be made 
available to the physician designated 
to examine the veteran.  After 
reviewing the record and examining the 
veteran, the examiner should offer a 
well-reasoned opinion as to whether or 
not any current right ear hearing loss 
may be attributable to or related to 
any incident of service.  Specifically, 
it must be determined that if right ear 
disability is present, whether it more 
likely than not has a traumatic 
component.  If the etiology of such 
cannot be determined without resort to 
speculation, that should be noted by 
the examiner.  

All examination findings, together with 
the complete rationale for the comments 
and opinion expressed, should be set 
forth in a printed (typewritten) report.

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for right ear hearing loss based on all 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




